                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE

Shelter Mutual Insurance Company
a/s/o Freddie and Amber Hoard
       Plaintiff,

       v.                                                    Jury Trial Demanded

Bissell Homecare, Inc.;
Bissell, Inc.;
Flextronics International USA, Inc.;
LG Chem America, Inc.;

       Defendants.

                             PLAINTIFF’S ORIGINAL COMPLAINT

Plaintiff Shelter Mutual Insurance Company brings this lawsuit timely against Defendant Bissell
Homecare, Inc., Bissell, Inc., Flextronics International USA, Inc., and LG Chem America, Inc.,
and alleges the following:

                                             PARTIES

1.    Plaintiff Shelter Mutual Insurance Company (“Shelter”) is a Missouri corporation with its
      principal place of business in Missouri. Shelter-insureds Freddie and Amber Hoard are
      Tennessee citizens.

2.    Defendant Bissell Homecare, Inc. is a Michigan corporation with its principal place of
      business at 2345 Walker Avenue NW, Grand Rapids, Michigan 49544. At all times relevant
      to this lawsuit, Bissell Homecare, Inc. (“Bissell Homecare”) has been a direct marketer and
      distributor of home care products, authorized to transact business in the State of Tennessee.
      Bissell Homecare, Inc. may be served via its Registered Agent for Service of Process
      Cogency Global Inc., 992 Davidson Drive, Suite B, Nashville, Tennessee 37205.

3.    Defendant Bissell, Inc. is a Michigan corporation with its principal place of business at 2345
      Walker Avenue NW, Grand Rapids, Michigan 49544. At all times relevant to this lawsuit,
      Bissell, Inc. (“Bissell”) has been a direct marketer and distributor of home care products.



                                                 1

     Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 1 of 33 PageID #: 1
     Bissell, Inc. may be served via its Registered Agent for Service of Process Michael D.
     Sukenik, 2345 Walker Avenue NW, Grand Rapids, Michigan 49544.

4.   Defendant Flextronics International USA, Inc. (“Flextronics”) is a California corporation
     with its principal place of business at 6201 America Center Drive, San Jose, California
     95002. At all times relevant to this lawsuit, Flextronics provides post-manufacturing supply
     chain logistics services. Upon information and belief, Flextronics directly purchased LG
     Chemical (MH19896) Model INR18650MG1 lithium ion cells (“Lithium Ion Batteries”) and
     assembled vacuums for Bissell Homecare, Inc. and Bissell, Inc. for the purpose of providing
     electronic products to United States-based customers and by United States end-users,
     including in the State of Tennessee. Flextronics International USA, Inc. may be served via
     its Registered Agent for Service of Process CT Corporation System, 300 Montvue Road,
     Knoxville, Tennessee 37929.

5.   Upon information and belief, a South Korean Company by the name of LG Chem, LTD.
     (“LG Chem”) is the entity that manufactured the subject Lithium Ion Battery that caused the
     fire that damaged Freddie and Amber Hoard real and personal property.

6.   LG Chem, LTD. (“LG Chem”) is not subject to the jurisdiction of this Court in that LG
     Chem is not subject to service in Tennessee nor can service be secured over LG Chem via
     Tennessee’s long-arm statute.

7.   Defendant LG Chem America, Inc. (“LG Chem America”) is a business organized under the
     laws of Delaware with its principal place of business at 910 Sylvan Avenue, Englewood
     Cliffs, New Jersey 07632. LG Chem America is a wholly-owned subsidiary of LG Chem.
     At all times relevant to this lawsuit, LG Chem America, either directly or through its wholly-
     owned subsidiaries, designed, tested, manufactured, advertised, sold, and/or distributed
     Lithium Ion Batteries throughout the United States, and directly caused Lithium Ion
     Batteries to be imported into the United States, including Tennessee. LG Chem America,
     Inc. may be served via its Registered Agent for Service of Process Corporation Service
     Company, 2908 Poston Avenue, Nashville, Tennessee 37203.




                                                2

     Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 2 of 33 PageID #: 2
                                    JURISDICTION AND VENUE

8.    This Court has subject matter jurisdiction over this lawsuit because the parties are citizens
      of different states, and the amount in controversy exceeds $75,000.00, exclusive of interest
      and costs. See 28 U.S.C. § 1332(a).

9.    Defendants, through their actions and those of any affiliated/parent/subsidiary companies
      and agents, do and did at all times relevant conduct substantial business in Tennessee by
      purposefully causing their products, including the Bissell Bolt Lithium Pet Cordless Bagless
      Stick Vacuum and Lithium Ion Batteries, to be marketed, distributed, sold and used within
      Tennessee.

10.   Defendants, do and did at all times relevant, derive significant revenue from its activities
      and the sale/use of their products in Tennessee.

11.   Defendants, have additionally caused Shelter-insureds Freddie and Amber Hoard, citizens
      of Tennessee, to suffer damage to real and personal property as a result of at least one tortious
      act or omission.

12.   Thus, through their actions, Defendants do or should reasonably anticipate being hailed into
      a Tennessee court and have thereby consented specifically to the jurisdiction of this Court.
      Defendants are thus subject to personal jurisdiction in this Court pursuant to T.C.A. §§ 20-
      2-214, 20-2-223 and 20-2-225.

13.   Venue is proper in this district and division because this cause of action arose in Clarksville,
      Montgomery County, Tennessee. See 28 U.S.C. § 1391(a)(2).

                     FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

14.   At all material times, Freddie and Amber Hoard owned the real and personal property at 536
      Belmont Road in Clarksville, Montgomery County, Tennessee.

15.   On or about November 21, 2017, the Bissell Bolt Lithium Pet Cordless Bagless Stick
      Vacuum, Item number 808126, Model number 19542 (the “Bissell Vacuum”)
      catastrophically failed, causing a fire and burning down the Shelter-insureds’ house (“The
      Fire”).




                                                  3

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 3 of 33 PageID #: 3
16.   Upon information and belief, the batteries that are specified for the Bissell Vacuum product
      are identified as LG Chemical (MH19896) Model INR18650MG1 lithium ion cells
      (“Lithium Ion Battery”).

17.   The Lithium Ion Batteries that are used in the Bissell Vacuum are subject to risk of an event
      known as thermal runaway, whereby the internal battery temperature can increase to a point
      causing the battery to ignite and/or explode, due to defective design and/or manufacture,
      including the use of low-quality materials.

18.   Upon information and belief, according to NASA in 2005, "lithium-ion batteries are used
      widely in portable electronic equipment [but with] the increased power demands from
      portable electronic equipment, the batteries have increased in energy and power with almost
      no changes in dimension, consequently increasing the hazards associated with high-energy
      systems."

19.   Upon information and belief, no later than October of 2014, all Defendants received notice
      of concern about lithium ion batteries similar to the subject Lithium Ion Battery herein, not
      only from consumers but also from the Federal Emergency Management Agency (FEMA),
      the United States Fire Administration (USFA), the Federal Aviation Administration (FAA),
      and from Underwriters Laboratories (UL) regarding the propensity of such batteries to
      spontaneously and without warning overheat, catch fire and continue burning during normal
      and foreseeable operating conditions, including being used in conjunction with a Bissell
      Vacuum.

20.   Upon information and belief, following Defendant LG Chem’s first sale of lithium ion
      batteries similar to the Lithium Ion Battery, Defendant LG Chem received notice that lithium
      ion batteries were causing injuries to persons and property after spontaneously and without
      warning overheating, catching fire and burning. Said notices continued to accumulate over
      time such that Defendant LG Chem did know, or should have known, of the dangerous
      propensity posed by the Lithium Ion Battery prior to the time of its sale to Shelter-insureds.

21.   Upon information and belief, following Defendants Bissell Homecare’s and Bissell’s first
      sale of vacuums similar to the Bissell Vacuum, Defendants Bissell Homecare and Bissell
      received notice that lithium ion batteries similar to the subject battery, when used in


                                                 4

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 4 of 33 PageID #: 4
      conjunction with vacuum’s like the subject Bissell Vacuum herein, were causing injuries to
      persons and property after spontaneously and without warning overheating, catching fire and
      burning. Said notices continued to accumulate over time such that Defendants Bissell
      Homecare and Bissell did know, or should have known, of the dangerous propensity posed
      by the Lithium Ion Battery and the subject Bissell Vacuum at the time of the sale of the
      subject Bissell Vacuum, or, in any event, prior to the subject incident.

22.   Upon information and belief, following Defendant Flextronics’ first sale of both lithium ion
      batteries similar to the subject Lithium Ion Battery herein, and vacuums similar to the subject
      Bissell Vacuum herein, Defendant Flextronics received notice that lithium ion batteries
      similar to the subject Lithium Ion Battery herein, when used in conjunction with vacuum’s
      like the subject Bissell Vacuum herein, were causing injuries to persons and property after
      spontaneously and without warning overheating, catching fire and burning. Said notices
      continued to accumulate over time such that Defendant Flextronics did know, or should have
      known, of the dangerous propensity posed by both the subject Lithium Ion Battery and the
      subject Bissell Vacuum at the time of the sale of the Bissell Vacuum, or, in any event, prior
      to the subject incident.

23.   On or around October 19, 2017, Freddie Hoard purchased the Bissell Vacuum from a Lowe’s
      location in Clarksville, Montgomery County, Tennessee.

24.   Defendants Bissell Homecare, Bissell, and Flextronics exercised substantial control over the
      assembly, packaging and labeling of the Bissell Vacuum.

25.   Defendants Bissell Homecare, Bissell, Flextronics, and LG Chem America knew, or should
      have known, about the hazardous dangers associated with malfunctions of lithium batteries
      being used in conjunction with vacuums.

26.   The Bissell Vacuum is a tangible object or good produced.

27.   The Bissell Vacuum is a “product,” as that term is defined by section 29-28-102(5) of the
      Tennessee Code, and Shelter-insureds, at all times, used the Bissell Vacuum in a reasonably
      foreseeable manner and for an intended purpose.

28.   At the time of the incident, Freddie and Amber Hoard had a valid and enforceable property
      insurance policy with Shelter.

                                                 5

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 5 of 33 PageID #: 5
29.   To the extent of its payments to Freddie and Amber Hoard for damages caused by the fire,
      Shelter is legally and equitably subrogated to Freddie and Amber Hoard’s rights and claims
      for those damages.

                                   COUNT 1 – STRICT LIABILITY
                             DEFENDANT - LG CHEM AMERICA, INC.

30.   Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
      herein

31.   Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

32.   LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
      over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
      29-28-106 of the Tennessee Code do not prevent a product liability action from being
      commenced against Defendant LG Chem America, even to the extent Defendant LG Chem
      America did not play any role in the design or manufacture of the Lithium Ion Battery.

33.   Additionally, Defendant LG Chem America is familiar with lithium ion batteries such that
      it cannot be said that Defendant LG Chem America is afforded no reasonable opportunity to
      inspect the product in such a manner which would or should, in the exercise of reasonable
      care, reveal the existence of the defective condition; as such, the provisions of section § 29-
      28-106 of the Tennessee Code do not prevent a products liability action as to the Lithium
      Ion Battery from being commenced against Defendant LG Chem America.

34.   In the ordinary course of business, the Lithium Ion Battery was designed, manufactured,
      assembled, tested, marketed, distributed, sold and/or placed into the stream of commerce
      such that it reached the State of Tennessee by the acts of Defendant LG Chem America.

35.   At the time of The Fire, the Lithium Ion Battery was used in a manner reasonable anticipated
      by Defendant LG Chem America.

36.   At the time of The Fire, the Lithium Ion Battery was without substantial change in the
      condition in which it was designed, manufactured, tested, inspected, assembled, distributed,
      sold and/or placed into the stream of commerce by Defendant LG Chem America.




                                                  6

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 6 of 33 PageID #: 6
37.   At the time of The Fire, the Lithium Ion Battery was in substantially the same condition as
      when it left the control of Defendant LG Chem America, except for reasonably anticipated
      wear and tear.

38.   The Lithium Ion Battery, when used in the manner recommended, intended and/or
      reasonably foreseeable to Defendant LG Chem America, was "defective" and "unreasonably
      dangerous" — as those terms are defined by sections §§ 29-28-201(2) and (8) of the
      Tennessee Code — in one or more of the following respects:
       a) The Lithium Ion Battery was designed, manufactured, sold, and/or supplied in an
          unsafe, unreasonably dangerous and defective condition in that the Lithium Ion Battery
          had a propensity to spontaneously and without warning overheat, catch fire, and
          continue burning during normal and foreseeable operating conditions;
       b) The Lithium Ion Battery was unreasonably dangerous and defective due to inadequate
          warnings and/or instructions, including but not limited to warning stickers, placards,
          written instructions, and/or proper documentation to alert users of the hazardous
          conditions described herein and to instruct users as to the perils they were placing
          themselves in by using the Lithium Ion Battery (especially within a Bissell Vacuum);
          and,
       c) The Lithium Ion Battery was unreasonably dangerous and defective due to the absence
          of warnings and/or instructions, including but not limited to warning stickers placards,
          written instructions, and/or proper documentation to alert users of the hazardous
          conditions described herein and to instruct users as to the perils they were placing
          themselves in by using the Lithium Ion Battery (especially in combination within a
          Bissell Vacuum).

39.   Defendant LG Chem America knew that the Lithium Ion Battery would be used without
      inspection for defective or unreasonably dangerous conditions and represented that the
      Lithium Ion Battery could be safely used and would be fit for the ordinary purposes for
      which it was intended.

40.   Defendant LG Chem America knew that the end consumers of the Lithium Ion Battery
      would not and could not properly inspect the Lithium Ion Battery for defects and dangerous
      conditions because detection of such defects and dangers would be beyond the capabilities
      of ordinary consumers.

41.   On the date of The Fire, the Lithium Ion Battery was within its “anticipated life” as defined
      by section § 29-28-102(1) of the Tennessee Code.



                                                7

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 7 of 33 PageID #: 7
42.   Technologically and commercially feasible safer alternative designs and methods of
      supplying battery-powered electricity existed for the Lithium Ion Battery, which would have
      eliminated its unreasonably dangerous characteristics and propensities without seriously
      impairing its usefulness.

43.   The Lithium Ion Battery did not meet reasonable expectations of safety, failed to meet the
      "Consumer Expectation Test" as that term is understood under Tennessee law, and was not
      reasonably fit for the purposes for which it would foreseeably be used.

44.   A reasonably prudent manufacturer or seller would not have put the Lithium Ion Battery on
      the market due to its defective, unsafe and unreasonably dangerous condition.

45.   Had the Lithium Ion Battery not possessed the defects and unreasonably dangerous
      characteristics and propensities described above, the likelihood of The Fire, and the damages
      resulting therefrom, would have either been eliminated or the and damages would have been
      less numerous, less likely, or less severe.

46.   As a direct and proximate result of the defective and unreasonably dangerous condition of
      the Lithium Ion Battery, Shelter-insureds suffered real and personal property damage.

47.   Defendant LG Chem America's conduct was performed maliciously, intentionally,
      fraudulently, and/or recklessly, and showed complete indifference to, or conscious disregard
      for, the safety of others, justifying the imposition of punitive damages in an amount
      sufficient to punish Defendant and to deter Defendant LG Chem America and others from
      like conduct in the future.

      WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant LG Chem
America for a reasonable sum of damages as will fairly and justly compensate for damages
incurred, for punitive damages in such a sum as will serve to punish Defendant and deter Defendant
and others from engaging in like conduct in the future, for his costs incurred herein, and for such
other and further relief as the Court deems just and proper under the circumstances.




                                                    8

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 8 of 33 PageID #: 8
                                   COUNT 2 – NEGLIGENCE
                             DEFENDANT - LG CHEM AMERICA, INC.

48.   Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
      herein.

49.   Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

50.   LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
      over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
      29-28-106 of the Tennessee Code do not prevent a product liability action from being
      commenced against Defendant LG Chem America, even to the extent Defendant LG Chem
      America did not play any role in the design or manufacture of the Lithium Ion Battery.

51.   Additionally, Defendant LG Chem America is familiar with lithium ion batteries such that
      it cannot be said that Defendant LG Chem America is afforded no reasonable opportunity to
      inspect the product in such a manner which would or should, in the exercise of reasonable
      care, reveal the existence of the defective condition; as such, the provisions of section § 29-
      28-106 of the Tennessee Code do not prevent a products liability action as to the Lithium
      Ion Battery from being commenced against Defendant LG Chem America.

52.   In the ordinary course of business, the Lithium Ion Battery was designed, manufactured,
      assembled, tested, marketed, distributed, sold and/or placed into the stream of commerce
      such that it reached the State of Tennessee by the acts of Defendant LG Chem America.

53.   At the time of The Fire, the Lithium Ion Battery was used in a manner reasonable anticipated
      by Defendant LG Chem America.

54.   At the time of The Fire, the Lithium Ion Battery was without substantial change in the
      condition in which it was designed, manufactured, tested, inspected, assembled, distributed,
      sold and/or placed into the stream of commerce by Defendant LG Chem America.

55.   At the time of The Fire, the Lithium Ion Battery was in substantially the same condition as
      when it left the control of Defendant LG Chem America, except for reasonably anticipated
      wear and tear.

56.   Defendant LG Chem America owed a duty to the general consuming public, including the
      Shelter-insureds, to design, manufacture, assemble, test, market, and/or distribute the

                                                  9

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 9 of 33 PageID #: 9
       Lithium Ion Battery such that it was reasonable safe for intended and/or foreseeable
       operation.

57.    Defendant LG Chem America knew that the Lithium Ion Battery would be used without
       inspection for defective or unreasonably dangerous conditions and represented that the
       Lithium Ion Battery could be safely used and would be fit for the ordinary purposes for
       which it was intended.

58.    Defendant LG Chem America knew that the end consumers of the Lithium Ion Battery
       would not and could not properly inspect the Lithium Ion Battery for defects and dangerous
       conditions because detection of such defects and dangers would be beyond the capabilities
       of ordinary consumers.

59.    At the time the Lithium Ion Battery was designed, manufactured, assembled, tested,
       marketed, distributed, sold and/or placed into the stream of commerce, it was foreseeable to
       Defendant LG Chem America that it would be used along with Bissell Vacuums.

60.    At the time the Lithium Ion Battery was designed, manufactured, assembled, tested,
       marketed, distributed, sold and/or placed into the stream of commerce by Defendant LG
       Chem America, Defendant LG Chem America knew or should have known that consumers
       who used LG Chemical (MH19896) Model INR18650MG1 lithium ion cells to power
       Bissell Vacuums were subject to heightened risk of real or personal property damage.

61.    Notwithstanding the aforesaid duty, Defendant LG Chem America failed to exercise
       reasonable care and caution with respect to the Lithium Ion Battery, in one or more of the
       following ways:
        a) The Lithium Ion Battery was designed, manufactured, sold, and/or supplied in an
           unsafe, unreasonably dangerous and defective condition in that the Lithium Ion Battery
           had a propensity to spontaneously and without warning overheat, catch fire, and
           continue burning during normal and foreseeable operating conditions;
        b) The Lithium Ion Battery was unreasonably dangerous and defective due to inadequate
           warnings and/or instructions, including but not limited to warning stickers, placards,
           written instructions, and/or proper documentation to alert users of the hazardous
           conditions described herein and to instruct users as to the perils they were placing
           themselves in by using the Lithium Ion Battery;
        c) The Lithium Ion Battery was unreasonably dangerous and defective due to the absence
           of warnings and/or instructions, including but not limited to warning stickers placards,
           written instructions, and/or proper documentation to alert users of the hazardous
                                                10

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 10 of 33 PageID #: 10
            conditions described herein and to instruct users as to the perils they were placing
            themselves in by using the Lithium Ion Battery; and,
        d) In designing, manufacturing, selling and/or supplying the Lithium Ion Battery, when
           the Defendant LG Chem America knew of its propensity to spontaneously and without
           warning overheat, catch fire, and continue burning during normal and foreseeable
           operating conditions as well as the high probability that the Lithium Ion Battery would
           be used in Bissell Vacuums.

62.     As a direct and proximate result of the defective and unreasonably dangerous condition of
       the Lithium Ion Battery, Shelter-insureds suffered real and personal property damage.

63.    Defendant LG Chem America's conduct was performed maliciously, intentionally,
       fraudulently, and/or recklessly, and showed complete indifference to, or conscious disregard
       for, the safety of others, justifying the imposition of punitive damages in an amount
       sufficient to punish Defendant and to deter Defendant LG Chem America and others from
       like conduct in the future.

        WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant LG Chem
America for a reasonable sum of damages as will fairly and justly compensate for damages
incurred, for punitive damages in such a sum as will serve to punish Defendant and deter Defendant
and others from engaging in like conduct in the future, for his costs incurred herein, and for such
other and further relief as the Court deems just and proper under the circumstances.

                            COUNT 3 – BREACH OF EXPRESS WARRANTY
                             DEFENDANT – LG CHEM AMERICA, INC.

64.    Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
       herein.

65.    Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

66.    LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
       over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
       29-28-106 of the Tennessee Code do not prevent a product liability action from being
       commenced against Defendant LG Chem America, even to the extent Defendant LG Chem
       America did not play any role in the design or manufacture of the Lithium Ion Battery.

67.    Additionally, Defendant LG Chem America is familiar with lithium ion batteries such that it
       cannot be said that Defendant LG Chem America is afforded no reasonable opportunity to

                                                   11

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 11 of 33 PageID #: 11
       inspect the product in such a manner which would or should, in the exercise of reasonable
       care, reveal the existence of the defective condition; as such, the provisions of section § 29-
       28-106 of the Tennessee Code do not prevent a products liability action as to the Lithium Ion
       Battery from being commenced against Defendant LG Chem America.

68.    Defendant LG Chem America expressly warranted that that Lithium Ion Battery was of good
       and merchantable quality and was fit for its ordinary and intended uses and purposes.

69.    Defendant LG Chem America’s conduct as described herein constitutes breach of the express
       warranty in violation of section § 47-2-313 of the Tennessee Code since the Lithium Ion
       Battery designed, manufactured, and sold by Defendant LG Chem America was not
       merchantable at the time of sale due to Defendant LG Chem America’s misbranding,
       concealment, non-disclosure, and failure to warn of its dangerous propensities when used in
       an ordinary and foreseeable manner.

70.    Defendant LG Chem America breached the express warranty in the contract for the sale of
       the Lithium Ion Battery because the Lithium Ion Battery:

        a)      Did not pass without objection in the trade under the contract description;

        b)      Was not fit for the ordinary purposes for which it was to be used;

        c)      Was not adequately labeled; and,

        d)      Did not conform to the promises or affirmations of fact made by Defendant LG
                Chem America.

71.    As a direct and proximate result of one or more of the foregoing negligent acts and/or
       omissions of Defendant LG Chem America, the Lithium Ion Battery utilized by the Shelter-
       insureds was not merchantable nor was it fir for the ordinary purposes for which such goods
       are used, which directly or proximately caused or contributed to cause Shelter-insureds
       suffered real and personal property damage.

72.    Defendant LG Chem America's conduct was performed maliciously, intentionally,
       fraudulently, and/or recklessly, and showed complete indifference to, or conscious disregard
       for, the safety of others, justifying the imposition of punitive damages in an amount




                                                  12

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 12 of 33 PageID #: 12
       sufficient to punish Defendant and to deter Defendant LG Chem America and others from
       like conduct in the future.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant LG Chem
America for a reasonable sum of damages as will fairly and justly compensate for damages
incurred, for punitive damages in such a sum as will serve to punish Defendant and deter Defendant
and others from engaging in like conduct in the future, for his costs incurred herein, and for such
other and further relief as the Court deems just and proper under the circumstances.

                 COUNT 4 – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                             DEFENDANT - LG CHEM AMERICA, INC.

73.    Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
       herein.

74.    Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

75.    LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
       over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
       29-28-106 of the Tennessee Code do not prevent a product liability action from being
       commenced against Defendant LG Chem America, even to the extent Defendant LG Chem
       America did not play any role in the design or manufacture of the Lithium Ion Battery.

76.    Additionally, Defendant LG Chem America is familiar with lithium ion batteries such that it
       cannot be said that Defendant LG Chem America is afforded no reasonable opportunity to
       inspect the product in such a manner which would or should, in the exercise of reasonable
       care, reveal the existence of the defective condition; as such, the provisions of section § 29-
       28-106 of the Tennessee Code do not prevent a products liability action as to the Lithium Ion
       Battery from being commenced against Defendant LG Chem America.

77.    The Lithium Ion Battery was a “good” within the meaning of the Uniform Commercial Code
       Article 2 and section § 47-2-314 of the Tennessee Code.

78.    Defendant LG Chem America is, and was at all relevant times, a merchant who deals with
       goods similar or identical to the Lithium Ion Battery and who holds itself out as having
       knowledge and skill in the battery and/or electronics industry.



                                                   13

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 13 of 33 PageID #: 13
79.    Defendant LG Chem America designed, marketed and/or distributed the Lithium Ion Battery,
       which was sold to Flextronics and/or Bissell and then sold to Shelter-insureds.

80.    Defendant LG Chem America impliedly warranted that that Lithium Ion Battery was
       merchantable and fit for the ordinary purposes for which the Lithium Ion Battery would be
       used.

81.    Defendant LG Chem America’s conduct as described herein constitutes breach of the implied
       warranty of merchantability in violation of section § 47-2-314 of the Tennessee Code since
       the Lithium Ion Battery designed, manufactured, and sold by Defendant LG Chem America
       was not merchantable at the time of sale due to Defendant LG Chem America’s misbranding,
       concealment, non-disclosure, and failure to warn of its dangerous propensities when used in
       an ordinary and foreseeable manner.

82.    Defendant LG Chem America breached the warranty implied in the contract for the sale of
       the Lithium Ion Battery because the Lithium Ion Battery:

        a)      Did not pass without objection in the trade under the contract description;

        b)      Was not fit for the ordinary purposes for which it was to be used;

        c)      Was not adequately labeled; and,

        d)      Did not conform to the promises or affirmations of fact made by Defendant LG
                Chem America.

83.    As a direct and proximate result of one or more of the foregoing negligent acts and/or
       omissions of Defendant LG Chem America, the Lithium Ion Battery utilized by the Shelter-
       insureds was not merchantable nor was it fir for the ordinary purposes for which such goods
       are used, which directly or proximately caused or contributed to cause Shelter-insureds
       suffered real and personal property damage.

84.    Defendant LG Chem America's conduct was performed maliciously, intentionally,
       fraudulently, and/or recklessly, and showed complete indifference to, or conscious disregard
       for, the safety of others, justifying the imposition of punitive damages in an amount
       sufficient to punish Defendant and to deter Defendant LG Chem America and others from
       like conduct in the future.


                                                 14

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 14 of 33 PageID #: 14
       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant LG Chem
America for a reasonable sum of damages as will fairly and justly compensate for damages
incurred, for punitive damages in such a sum as will serve to punish Defendant and deter Defendant
and others from engaging in like conduct in the future, for his costs incurred herein, and for such
other and further relief as the Court deems just and proper under the circumstances.

                                COUNT 5 – STRICT LIABILITY
                     DEFENDANT - FLEXTRONICS INTERNATIONAL USA, INC.

85.    Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
       herein.

86.    In the ordinary course of business, the Bissell Vacuum was designed, manufactured,
       assembled, tested, marketed, distributed, sold and/or placed into the steam of commerce such
       that it reached the Stated of Tennessee by the acts of Defendant Flextronics.

87.    At the time of The Fire, the Bissell Vacuum was used in a manner reasonably anticipated by
       Defendant Flextronics.

88.    At the time of The Fire, the Bissell Vacuum was without substantial change in the condition
       in which it was designed, manufactured, tested, inspected, assembled, distributed, sold and/or
       placed into the stream of commerce by Defendant LG Flextronics.

89.    At the time of The Fire, the Bissell Vacuum was without substantial change in the condition
       in which it was designed, manufactured, tested, inspected, assembled, distributed, sold
       and/or placed into the stream of commerce by Defendant Flextronics.

90.    At the time of The Fire, the Bissell Vacuum was in substantially the same condition as when
       it left the control of Defendant Flextronics, except for reasonably anticipated wear and tear.

91.    The Bissell Vacuum, when used in the manner recommended, intended and/or reasonably
       foreseeable to Defendant Flextronics, was "defective" and "unreasonably dangerous" — as
       those terms are defined by sections §§ 29-28-201(2) and (8) of the Tennessee Code — in
       one or more of the following respects:



        a) The Bissell Vacuum was designed, manufactured, sold, and/or supplied in an unsafe,
           unreasonably dangerous and defective condition in that the Bissell Vacuum had a

                                                   15

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 15 of 33 PageID #: 15
            propensity to spontaneously and without warning overheat, catch fire, and continue
            burning during normal and foreseeable operating conditions;
        b) The Bissell Vacuum was unreasonably dangerous and defective due to inadequate
           warnings and/or instructions, including but not limited to warning stickers, placards,
           written instructions, and/or proper documentation to alert users of the hazardous
           conditions described herein and to instruct users as to the perils they were placing
           themselves in by using the Bissell Vacuum; and,
        c) The Bissell Vacuum was unreasonably dangerous and defective due to the absence of
           warnings and/or instructions, including but not limited to warning stickers placards,
           written instructions, and/or proper documentation to alert users of the hazardous
           conditions described herein and to instruct users as to the perils they were placing
           themselves in by using the Bissell Vacuum.

92.    Defendant Flextronics knew that the Bissell Vacuum would be used without inspection for
       defective or unreasonably dangerous conditions and represented that the Bissell Vacuum
       could be safely used and would be fit for the ordinary purposes for which it was intended.

93.    Defendant Flextronics knew that the end consumers of the Bissell Vacuum would not and
       could not properly inspect the Bissell Vacuum for defects and dangerous conditions because
       detection of such defects and dangers would be beyond the capabilities of ordinary
       consumers.

94.    On the date of The Fire, the Bissell Vacuum was within its “anticipated life” as defined by
       section § 29-28-102(1) of the Tennessee Code.

95.    Technologically and commercially feasible safer alternative designs and methods of
       supplying battery-powered electricity existed for the Bissell Vacuum, which would have
       eliminated its unreasonably dangerous characteristics and propensities without seriously
       impairing its usefulness.

96.    The Bissell Vacuum did not meet reasonable expectations of safety, failed to meet the
       "Consumer Expectation Test" as that term is understood under Tennessee law, and was not
       reasonably fit for the purposes for which it would foreseeably be used.

97.    A reasonably prudent manufacturer or seller would not have put the Bissell Vacuum on the
       market due to its defective, unsafe and unreasonably dangerous condition.

98.    Had the Bissell Vacuum not possessed the defects and unreasonably dangerous
       characteristics and propensities described above, the likelihood of The Fire, and the damages


                                                 16

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 16 of 33 PageID #: 16
       resulting therefrom, would have either been eliminated or the and damages would have been
       less numerous, less likely, or less severe.

99.    As a direct and proximate result of the defective and unreasonably dangerous condition of
       the Bissell Vacuum, Shelter-insureds suffered real and personal property damage.

100. Defendant Flextronics’ conduct was performed maliciously, intentionally, fraudulently,
       and/or recklessly, and showed complete indifference to, or conscious disregard for, the safety
       of others, justifying the imposition of punitive damages in an amount sufficient to punish
       Defendant and to deter Defendant Flextronics and others from like conduct in the future.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant Flextronics
for a reasonable sum of damages as will fairly and justly compensate for damages incurred, for
punitive damages in such a sum as will serve to punish Defendant and deter Defendant and others
from engaging in like conduct in the future, for his costs incurred herein, and for such other and
further relief as the Court deems just and proper under the circumstances.

                                  COUNT 6 – NEGLIGENCE
                     DEFENDANT - FLEXTRONICS INTERNATIONAL USA, INC.

101. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
       herein.

102. In the ordinary course of business, the Bissell Vacuum was designed, manufactured,
       assembled, tested, marketed, distributed, sold and/or placed into the stream of commerce
       such that it reached the State of Tennessee by the acts of Defendant Flextronics.

103. At the time of The Fire, the Bissell Vacuum was used in a manner reasonable anticipated by
       Defendant Flextronics.

104. At the time of The Fire, the Bissell Vacuum was without substantial change in the condition
       in which it was designed, manufactured, tested, inspected, assembled, distributed, sold
       and/or placed into the stream of commerce by Defendant Flextronics.

105. At the time of The Fire, the Bissell Vacuum was in substantially the same condition as when
       it left the control of Defendant Flextronics, except for reasonably anticipated wear and tear.




                                                     17

      Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 17 of 33 PageID #: 17
106. Defendant Flextronics owed a duty to the general consuming public, including the Shelter-
     insureds, to design, manufacture, assemble, test, market, and/or distribute the Bissell
     Vacuum such that it was reasonable safe for intended and/or foreseeable operation.

107. Defendant Flextronics knew that the Bissell Vacuum would be used without inspection for
     defective or unreasonably dangerous conditions and represented that the Bissell Vacuum
     could be safely used and would be fit for the ordinary purposes for which it was intended.

108. At the time the Bissell Vacuum was designed, manufactured, assembled, tested, marketed,
     distributed, sold and/or placed into the stream of commerce, it was foreseeable to Defendant
     Flextronics the Bissell Vacuum that it would be used along with batteries such as the Lithium
     Ion Batteries.

109. At the time the Bissell Vacuum was designed, manufactured, assembled, tested, marketed,
     distributed, sold and/or placed into the stream of commerce by Defendant Flextronics,
     Defendant Flextronics knew or should have known that consumers who used LG Chemical
     (MH19896) Model INR18650MG1 lithium ion cells to power Bissell Vacuums were subject
     to heightened risk of real or personal property damage.

110. Notwithstanding the aforesaid duty, Defendant Flextronics failed to exercise reasonable care
     and caution with respect to the Bissell Vacuum, in one or more of the following ways:
       a) The Bissell Vacuum was designed, manufactured, sold, and/or supplied in an unsafe,
          unreasonably dangerous and defective condition in that the Bissell Vacuum had a
          propensity to spontaneously and without warning overheat, catch fire, and continue
          burning during normal and foreseeable operating conditions;
       b) The Bissell Vacuum was unreasonably dangerous and defective due to inadequate
          warnings and/or instructions, including but not limited to warning stickers, placards,
          written instructions, and/or proper documentation to alert users of the hazardous
          conditions described herein and to instruct users as to the perils they were placing
          themselves in by using the Bissell Vacuum;
       c) The Bissell Vacuum was unreasonably dangerous and defective due to the absence of
          warnings and/or instructions, including but not limited to warning stickers placards,
          written instructions, and/or proper documentation to alert users of the hazardous
          conditions described herein and to instruct users as to the perils they were placing
          themselves in by using the Bissell Vacuum; and,
       d) In designing, manufacturing, selling and/or supplying the Bissell Vacuum, when the
          Defendant Flextronics knew of its propensity to spontaneously and without warning
          overheat, catch fire, and continue burning during normal and foreseeable operating


                                               18

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 18 of 33 PageID #: 18
           conditions as well as the high probability that the Lithium Ion Battery would be used
           in Bissell Vacuums.

111. As a direct and proximate result of the defective and unreasonably dangerous condition of
      the Bissell Vacuum, Shelter-insureds suffered real and personal property damage.

112. Defendant Flextronics’ conduct was performed maliciously, intentionally, fraudulently,
      and/or recklessly, and showed complete indifference to, or conscious disregard for, the safety
      of others, justifying the imposition of punitive damages in an amount sufficient to punish
      Defendant and to deter Defendant Flextronics and others from like conduct in the future.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant
Flextronics for a reasonable sum of damages as will fairly and justly compensate for damages
incurred, for punitive damages in such a sum as will serve to punish Defendant and deter Defendant
and others from engaging in like conduct in the future, for his costs incurred herein, and for such
other and further relief as the Court deems just and proper under the circumstances.

                        COUNT 7 – BREACH OF EXPRESS WARRANTY
                    DEFENDANT - FLEXTRONICS INTERNATIONAL USA, INC.

113. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
     herein.

114. The Bissell Vacuum was a “good” within the meaning of the Uniform Commercial Code
     Article 2 and section § 47-2-314 of the Tennessee Code.

115. Defendant Flextronics is, and was at all relevant times, a merchant who deals with goods
     similar or identical to the Bissell Vacuum and who holds itself out as having knowledge and
     skill in the battery and/or electronics industry.

116. Defendant Flextronics designed, marketed and/or distributed the Bissell Vacuum, which was
     sold to Bissell Homecare and/or Bissell and then sold to Shelter-insureds.

117. Defendant Flextronics expressly warranted that that the Bissell Vacuum was of good and
     merchantable quality and was fit for its ordinary and intended uses and purposes.

118. Defendant Flextronics’ conduct as described herein constitutes breach of the express
     warranty in violation of section § 47-2-313 of the Tennessee Code since the Bissell Vacuum
     designed, manufactured, and sold by Defendant Flextronics was not merchantable at the time

                                                 19

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 19 of 33 PageID #: 19
     of sale due to Defendant Flextronics’ misbranding, concealment, non-disclosure, and failure
     to warn of its dangerous propensities when used in an ordinary and foreseeable manner.

119. Defendant Flextronics breached the express warranty in the contract for the sale of the Bissell
     Vacuum because the Bissell Vacuum:

       a)       Did not pass without objection in the trade under the contract description;

       b)       Was not fit for the ordinary purposes for which it was to be used;

       c)       Was not adequately labeled; and,

       d)       Did not conform to the promises or affirmations of fact made by Defendant
                Flextronics.

120. As a direct and proximate result of one or more of the foregoing negligent acts and/or
     omissions of Defendant Flextronics, the Bissell Vacuum utilized by the Shelter-insureds was
     not merchantable nor was it fir for the ordinary purposes for which such goods are used,
     which directly or proximately caused or contributed to cause Shelter-insureds suffered real
     and personal property damage.

121. Defendant Flextronics’ conduct was performed maliciously, intentionally, fraudulently,
      and/or recklessly, and showed complete indifference to, or conscious disregard for, the safety
      of others, justifying the imposition of punitive damages in an amount sufficient to punish
      Defendant and to deter Defendant Flextronics and others from like conduct in the future.

      WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant Flextronics
for a reasonable sum of damages as will fairly and justly compensate for damages incurred, for
punitive damages in such a sum as will serve to punish Defendant and deter Defendant and others
from engaging in like conduct in the future, for his costs incurred herein, and for such other and
further relief as the Court deems just and proper under the circumstances.

               COUNT 8 – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   DEFENDANT - FLEXTRONICS INTERNATIONAL USA, INC.

122. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
     herein.



                                                 20

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 20 of 33 PageID #: 20
123. The Bissell Vacuum was a “good” within the meaning of the Uniform Commercial Code
     Article 2 and section § 47-2-314 of the Tennessee Code.

124. Defendant Flextronics is, and was at all relevant times, a merchant who deals with goods
     similar or identical to the Bissell Vacuum and who holds itself out as having knowledge and
     skill in the battery and/or electronics industry.

125. Defendant Flextronics designed, marketed and/or distributed the Bissell Vacuum, which was
     sold to Bissell Homecare and/or Bissell and then sold to Shelter-insureds.

126. Defendant Flextronics impliedly warranted that that the Bissell Vacuum was merchantable
     and fit for the ordinary purposes for which the Bissell Vacuum would be used.

127. Defendant Flextronics’ conduct as described herein constitutes breach of the implied
     warranty of merchantability in violation of section § 47-2-314 of the Tennessee Code since
     the Bissell Vacuum designed, manufactured, and sold by Defendant Flextronics was not
     merchantable at the time of sale due to Defendant Flextronics’ misbranding, concealment,
     non-disclosure, and failure to warn of its dangerous propensities when used in an ordinary
     and foreseeable manner.

128. Defendant Flextronics breached the warranty implied in the contract for the sale of the Bissell
     Vacuum because the Bissell Vacuum:

       a)      Did not pass without objection in the trade under the contract description;

       b)      Was not fit for the ordinary purposes for which it was to be used;

       c)      Was not adequately labeled; and,

       d)      Did not conform to the promises or affirmations of fact made by Defendant
               Flextronics.

129. As a direct and proximate result of one or more of the foregoing negligent acts and/or
     omissions of Defendant Flextronics, the Bissell Vacuum utilized by the Shelter-insureds was
     not merchantable nor was it fir for the ordinary purposes for which such goods are used,
     which directly or proximately caused or contributed to cause Shelter-insureds suffered real
     and personal property damage.



                                                 21

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 21 of 33 PageID #: 21
130. Defendant Flextronics’ conduct was performed maliciously, intentionally, fraudulently,
      and/or recklessly, and showed complete indifference to, or conscious disregard for, the safety
      of others, justifying the imposition of punitive damages in an amount sufficient to punish
      Defendant and to deter Defendant Flextronics and others from like conduct in the future.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant
Flextronics for a reasonable sum of damages as will fairly and justly compensate for damages
incurred, for punitive damages in such a sum as will serve to punish Defendant and deter Defendant
and others from engaging in like conduct in the future, for his costs incurred herein, and for such
other and further relief as the Court deems just and proper under the circumstances.

                               COUNT 9 – STRICT LIABILITY
                  DEFENDANTS - BISSELL HOMECARE, INC. AND BISSELL, INC.

131. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
     herein.

132. Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

133. LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
      over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
      29-28-106 of the Tennessee Code do not prevent a product liability action from being
      commenced against Defendants Bissell Homecare and Bissell, even to the extent Defendants
      Bissell Homecare and Bissell did not play any role in the design or manufacture of the
      Lithium Ion Battery.

134. Moreover, since Defendants Bissell Homecare and Bissell acquire multiple batteries like the
      Lithium Ion Battery in one sealed package but sells individual batteries, within Bissell
      Homecare’s and Bissell’s products, to consumers outside of that packaging, the provisions
      of section § 29-28-106 of the Tennessee Code do not prevent a products liability action from
      being commenced against Defendants Bissell Homecare and Bissell.

135. Additionally, Defendants Bissell Homecare and Bissell became familiar enough with its
      batteries such that it cannot be said that Defendants Bissell Homecare and Bissell are
      afforded no reasonable opportunity to inspect the product in such a manner which would or
      should, in the exercise of reasonable care, reveal the existence of the defective condition; as


                                                 22

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 22 of 33 PageID #: 22
     such, the provisions of section § 29-28-106 of the Tennessee Code do not prevent a products
     liability action from being commenced against Defendants Bissell Homecare and Bissell.

136. Upon information and belief, the Defendants Bissell Homecare and Bissell are the
     manufacturers and sellers of the Bissell Vacuum.

137. In the ordinary course of business, the Lithium Ion Battery and Bissell Vacuum were
     distributed or sold such that it reached the State of Tennessee, or reached the end-consumer
     in the State of Tennessee, by the acts of Defendants Bissell Homecare and Bissell.

138. At the time of The Fire, the Lithium Ion Battery and Bissell Vacuum were used in a manner
     reasonably anticipated by Defendants Bissell Homecare and Bissell.

139. At the time of The Fire, the Lithium Ion Battery and Bissell Vacuum were without substantial
     change in the condition in which it was inspected, distributed, or sold by Defendants Bissell
     Homecare and Bissell.

140. At the time of The Fire, the Lithium Ion Battery and Bissell Vacuum were in substantially
     the same condition as when it left the control of Defendants Bissell Homecare and Bissell,
     except for reasonably anticipated wear and tear.

141. The Lithium Ion Battery and Bissell Vacuum, when used in the manner recommended,
     intended and/or reasonably foreseeable to Defendants Bissell Homecare and Bissell, was
     “defective” and “unreasonably dangerous” – as those terms are defined by sections §§ 29-
     28-201(2) and (8) of the Tennessee Code – in one or more of the following ways:
       a) The Lithium Ion Battery and Bissell Vacuum were designed, manufactured, sold,
          and/or supplied in an unsafe, unreasonably dangerous and defective condition in that
          the Lithium Ion Battery and Bissell Vacuum had a propensity to spontaneously and
          without warning overheat, catch fire, and continue burning during normal and
          foreseeable operating conditions;
       b) The Lithium Ion Battery and Bissell Vacuum were unreasonably dangerous and
          defective due to inadequate warnings and/or instructions, including but not limited to
          warning stickers, placards, written instructions, and/or proper documentation to alert
          users of the hazardous conditions described herein and to instruct users as to the perils
          they were placing themselves in by using the Lithium Ion Battery and Bissell Vacuum;
       c) The Lithium Ion Battery and Bissell Vacuum were unreasonably dangerous and
          defective due to the absence of warnings and/or instructions, including but not limited
          to warning stickers placards, written instructions, and/or proper documentation to alert


                                               23

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 23 of 33 PageID #: 23
          users of the hazardous conditions described herein and to instruct users as to the perils
          they were placing themselves in by using the Lithium Ion Battery and Bissell Vacuum.

142. Defendants Bissell Homecare and Bissell knew that the Lithium Ion Battery and Bissell
     Vacuum would be used without inspection for defective or unreasonably dangerous
     conditions and represented that the Lithium Ion Battery and Bissell Vacuum could be safely
     used and would be fit for the ordinary purposes for which it was intended.

143. Defendants Bissell Homecare and Bissell knew that the end consumers of the Lithium Ion
     Battery and Bissell Vacuum would not and could not properly inspect the Lithium Ion
     Battery or Bissell Vacuum for defects and dangerous conditions because detection of such
     defects and dangers would be beyond the capabilities of ordinary consumers.

144. On the date of The Fire, the Lithium Ion Battery and Bissell Vacuum were within its
     “anticipated life” as defined by section § 29-28-102(1) of the Tennessee Code.

145. Technologically and commercially feasible safer alternative designs and methods of
     supplying battery-powered electricity existed for the Lithium Ion Battery and Bissell
     Vacuum, which would have eliminated its unreasonably dangerous characteristics and
     propensities without seriously impairing its usefulness.

146. The Lithium Ion Battery and Bissell Vacuum did not meet reasonable expectations of safety,
     failed to meet the "Consumer Expectation Test" as that term is understood under Tennessee
     law, and was not reasonably fit for the purposes for which it would foreseeably be used.

147. A reasonably prudent manufacturer or seller would not have put the Lithium Ion Battery or
     Bissell Vacuum on the market due to its defective, unsafe and unreasonably dangerous
     condition.

148. Had the Lithium Ion Battery and Bissell Vacuum not possessed the defects and unreasonably
     dangerous characteristics and propensities described above, the likelihood of The Fire, and
     the damages resulting therefrom, would have either been eliminated or the and damages
     would have been less numerous, less likely, or less severe.

149. As a direct and proximate result of the defective and unreasonably dangerous condition of
     the Lithium Ion Battery and Bissell Vacuum, Shelter-insureds suffered real and personal
     property damage.


                                               24

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 24 of 33 PageID #: 24
150. Defendants Bissell Homecare’s and Bissell’s conduct was performed maliciously,
     intentionally, fraudulently, and/or recklessly, and showed complete indifference to, or
     conscious disregard for, the safety of others, justifying the imposition of punitive damages
     in an amount sufficient to punish Defendants and to deter Defendants Bissell Homecare and
     Bissell and others from like conduct in the future.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants Bissell
Homecare and Bissell for a reasonable sum of damages as will fairly and justly compensate for
damages incurred, for punitive damages in such a sum as will serve to punish Defendants and deter
Defendants and others from engaging in like conduct in the future, for his costs incurred herein,
and for such other and further relief as the Court deems just and proper under the circumstances.


                                 COUNT 10 – NEGLIGENCE
                  DEFENDANTS - BISSELL HOMECARE, INC. AND BISSELL, INC.

151. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
     herein.

152. Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

153. LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
      over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
      29-28-106 of the Tennessee Code do not prevent a product liability action from being
      commenced against Defendants Bissell Homecare and Bissell, even to the extent Defendants
      Bissell Homecare and Bissell did not play any role in the design or manufacture of the
      Lithium Ion Battery.

154. Moreover, since Defendants Bissell Homecare and Bissell acquire multiple batteries like the
      Lithium Ion Battery in one sealed package but sells individual batteries, within Defendants
      Bissell Homecare’s and Bissell’s products, to consumers outside of that packaging, the
      provisions of section § 29-28-106 of the Tennessee Code do not prevent a products liability
      action from being commenced against Defendants Bissell Homecare and Bissell.

155. Additionally, Defendants Bissell Homecare and Bissell becomes familiar enough with its
      batteries such that it cannot be said that Defendants Bissell Homecare and Bissell are
      afforded no reasonable opportunity to inspect the product in such a manner which would or

                                                 25

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 25 of 33 PageID #: 25
     should, in the exercise of reasonable care, reveal the existence of the defective condition; as
     such, the provisions of section § 29-28-106 of the Tennessee Code do not prevent a products
     liability action from being commenced against Defendants Bissell Homecare and Bissell.

156. In the ordinary course of business, the Lithium Ion Battery and Bissell Vacuum were
     distributed or sold such that it reached the State of Tennessee, or reached the end-consumer
     in the State of Tennessee, by the acts of Defendants Bissell Homecare and Bissell.

157. At the time of The Fire, the Lithium Ion Battery and Bissell Vacuum were used in a manner
     reasonably anticipated by Defendants Bissell Homecare and Bissell.

158. At the time of The Fire, the Lithium Ion Battery and Bissell Vacuum were without substantial
     change in the condition in which it was inspected, distributed, or sold by Defendants Bissell
     Homecare and Bissell.

159. At the time of The Fire, the Lithium Ion Battery and Bissell Vacuum were in substantially
     the same condition as when it left the control of Defendants Bissell Homecare and Bissell,
     except for reasonably anticipated wear and tear.

160. Defendants Bissell Homecare and Bissell owed a duty to the general public, including the
     Shelter-insureds, to market, distribute, label, and/or warn of the Lithium Ion Battery and
     Bissell Vacuum such that it was reasonably safe for intended and/or foreseeable operation.

161. Defendants Bissell Homecare and Bissell knew that the Lithium Ion Battery and Bissell
     Vacuum would be used without inspection for defective or unreasonably dangerous
     conditions and represented that the Lithium Ion Battery and Bissell Vacuum could be safely
     used and would be fit for the ordinary purposes for which it was intended.

162. At the time the Lithium Ion Battery and Bissell Vacuum were marketed, distributed, and/or
     sold, it was foreseeable to Defendants Bissell Homecare and Bissell that it had the propensity
     to spontaneously and without warning overheat, catch fire, and continue burning under
     normal operating conditions.

163. At the time the Lithium Ion Battery and Bissell Vacuum were designed, manufactured,
     assembled, tested, marketed, distributed, sold and/or placed into the stream of commerce by
     Defendants Bissell Homecare and Bissell, Defendants Bissell Homecare and Bissell knew
     or should have known that consumers who used LG Chemical (MH19896) Model

                                                26

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 26 of 33 PageID #: 26
        INR18650MG1 lithium ion cells to power Bissell Vacuums were subject to heightened risk
        of real or personal property damage.

164. Notwithstanding the aforesaid duty, Defendants Bissell Homecare and Bissell failed to
        exercise reasonable care and caution with respect to the Lithium Ion Battery and Bissell
        Vacuum, in one or more of the following ways:
         a) The Lithium Ion Battery and Bissell Vacuum were designed, manufactured, sold,
            and/or supplied in an unsafe, unreasonably dangerous and defective condition in that
            the Lithium Ion Battery and Bissell Vacuum had a propensity to spontaneously and
            without warning overheat, catch fire, and continue burning during normal and
            foreseeable operating conditions;
         b) The Lithium Ion Battery and Bissell Vacuum were unreasonably dangerous and
            defective due to inadequate warnings and/or instructions, including but not limited to
            warning stickers, placards, written instructions, and/or proper documentation to alert
            users of the hazardous conditions described herein and to instruct users as to the perils
            they were placing themselves in by using the Lithium Ion Battery and Bissell Vacuum;
         c) The Lithium Ion Battery and Bissell Vacuum were unreasonably dangerous and
            defective due to the absence of warnings and/or instructions, including but not limited
            to warning stickers placards, written instructions, and/or proper documentation to alert
            users of the hazardous conditions described herein and to instruct users as to the perils
            they were placing themselves in by using the Lithium Ion Battery and Bissell Vacuum;
            and,
         d) In designing, manufacturing, selling and/or supplying the Lithium Ion Battery and
            Bissell Vacuum, when the Defendants Bissell Homecare and Bissell knew of its
            propensity to spontaneously and without warning overheat, catch fire, and continue
            burning during normal and foreseeable operating conditions as well as the high
            probability that the Lithium Ion Battery would be used in Bissell Vacuums.

165.    As a direct and proximate result of the defective and unreasonably dangerous condition of
        the Lithium Ion Battery and Bissell Vacuum, Shelter-insureds suffered real and personal
        property damage.

166. Defendants Bissell Homecare’s and Bissell's conduct was performed maliciously,
        intentionally, fraudulently, and/or recklessly, and showed complete indifference to, or
        conscious disregard for, the safety of others, justifying the imposition of punitive damages
        in an amount sufficient to punish Defendants and to deter Defendants Bissell Homecare and
        Bissell and others from like conduct in the future.




                                                  27

       Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 27 of 33 PageID #: 27
     WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants Bissell
Homecare and Bissell for a reasonable sum of damages as will fairly and justly compensate for
damages incurred, for punitive damages in such a sum as will serve to punish Defendants and deter
Defendants and others from engaging in like conduct in the future, for his costs incurred herein,
and for such other and further relief as the Court deems just and proper under the circumstances.

                       COUNT 11 – BREACH OF EXPRESS WARRANTY
                  DEFENDANTS - BISSELL HOMECARE, INC. AND BISSELL, INC.

167. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
     herein.

168. Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

169. LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
      over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
      29-28-106 of the Tennessee Code do not prevent a product liability action from being
      commenced against Defendants Bissell Homecare and Bissell, even to the extent Defendants
      Bissell Homecare and Bissell did not play any role in the design or manufacture of the
      Lithium Ion Battery.

170. Moreover, since Defendants Bissell Homecare and Bissell acquires multiple batteries like
      the Lithium Ion Battery in one sealed package but sells individual batteries, within Bissell
      Homecare’s and Bissell’s products, to consumers outside of that packaging, the provisions
      of section § 29-28-106 of the Tennessee Code do not prevent a products liability action from
      being commenced against Defendants Bissell Homecare and Bissell.

171. Additionally, Defendants Bissell Homecare and Bissell becomes familiar enough with its
      batteries such that it cannot be said that Defendants are afforded no reasonable opportunity
      to inspect the product in such a manner which would or should, in the exercise of reasonable
      care, reveal the existence of the defective condition; as such, the provisions of section § 29-
      28-106 of the Tennessee Code do not prevent a products liability action from being
      commenced against Defendants Bissell Homecare and Bissell.

172. Both the Lithium Ion Battery and Bissell Vacuum were “goods” within the meaning of the
     Uniform Code Article 2 and section § 47-2-314 of the Tennessee Code.


                                                 28

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 28 of 33 PageID #: 28
173. Defendants Bissell Homecare and Bissell are, and was at all relevant times, a merchant who
     deals with goods similar or identical to the Lithium Ion Battery and the Bissell Vacuum and
     holds itself out as having knowledge and skill in the battery and electronics industries.

174. Defendants Bissell Homecare and Bissell marketed, distributed, and/or sold the Lithium Ion
     Battery and the Bissell Vacuum then to the Shelter-insureds.

175. Defendants Bissell Homecare and Bissell expressly warranted that that the Bissell Vacuum
     was of good and merchantable quality and was fit for its ordinary and intended uses and
     purposes.

176. Defendants Bissell Homecare’s and Bissell’s conduct as described herein constitutes breach
     of the express warranty in violation of section § 47-2-313 of the Tennessee Code since the
     Bissell Vacuum designed, manufactured, and sold by Defendants Bissell Homecare and
     Bissell was not merchantable at the time of sale due to Defendant’s misbranding,
     concealment, non-disclosure, and failure to warn of its dangerous propensities when used in
     an ordinary and foreseeable manner.

177. Defendants Bissell Homecare and Bissell breached the express warranty in the contract for
     the sale of the Bissell Vacuum because the Bissell Vacuum:

       a)     Did not pass without objection in the trade under the contract description;

       b)     Was not fit for the ordinary purposes for which it was to be used;

       c)     Was not adequately labeled; and,

       d)     Did not conform to the promises or affirmations of fact made by Defendants Bissell
              Homecare and Bissell.

178. As a direct and proximate result of one or more of the foregoing negligent acts and/or
     omissions of Defendants Bissell Homecare and Bissell, the Bissell Vacuum utilized by the
     Shelter-insureds was not merchantable nor was it fir for the ordinary purposes for which such
     goods are used, which directly or proximately caused or contributed to cause Shelter-insureds
     suffered real and personal property damage.

179. Defendants Bissell Homecare’s and Bissell’s conduct was performed maliciously,
     intentionally, fraudulently, and/or recklessly, and showed complete indifference to, or

                                                29

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 29 of 33 PageID #: 29
      conscious disregard for, the safety of others, justifying the imposition of punitive damages
      in an amount sufficient to punish Defendants and to deter Defendants Bissell Homecare and
      Bissell and others from like conduct in the future.

      WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants Bissell
Homecare and Bissell for a reasonable sum of damages as will fairly and justly compensate for
damages incurred, for punitive damages in such a sum as will serve to punish Defendants and deter
Defendants and others from engaging in like conduct in the future, for his costs incurred herein,
and for such other and further relief as the Court deems just and proper under the circumstances.

               COUNT 12 – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  DEFENDANTS - BISSELL HOMECARE, INC. AND BISSELL, INC.

180. Plaintiff adopts and re-alleges the foregoing paragraphs of this Complaint, as if fully set forth
     herein.

181. Upon information and belief, LG Chem, Ltd. is the manufacturer of the Lithium Ion Battery.

182. LG Chem, Ltd. is not subject to service in the State of Tennessee nor can service be secured
      over LG Chem, Ltd. via Tennessee's long-arm statute; therefore, the provisions of section §
      29-28-106 of the Tennessee Code do not prevent a product liability action from being
      commenced against Defendants Bissell Homecare and Bissell, even to the extent Defendants
      Bissell Homecare and Bissell did not play any role in the design or manufacture of the
      Lithium Ion Battery.

183. Moreover, since Defendants Bissell Homecare and Bissell acquire multiple batteries like the
      Lithium Ion Battery in one sealed package but sells individual batteries, within Bissell
      Homecare’s and Bissell’s products, to consumers outside of that packaging, the provisions
      of section § 29-28-106 of the Tennessee Code do not prevent a products liability action from
      being commenced against Defendants Bissell Homecare and Bissell.

184. Additionally, Defendants Bissell Homecare and Bissell became familiar enough with its
      batteries such that it cannot be said that Defendants Bissell Homecare and Bissell are
      afforded no reasonable opportunity to inspect the product in such a manner which would or
      should, in the exercise of reasonable care, reveal the existence of the defective condition; as



                                                 30

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 30 of 33 PageID #: 30
     such, the provisions of section § 29-28-106 of the Tennessee Code do not prevent a products
     liability action from being commenced against Defendants Bissell Homecare and Bissell.

185. Both the Lithium Ion Battery and Bissell Vacuum were “goods” within the meaning of the
     Uniform Code Article 2 and section § 47-2-314 of the Tennessee Code.

186. Defendants Bissell Homecare and Bissell are, and was at all relevant times, a merchant who
     deals with goods similar or identical to the Lithium Ion Battery and the Bissell Vacuum and
     holds itself out as having knowledge and skill in the battery and electronics industries.

187. Defendants Bissell Homecare and Bissell marketed, distributed, and/or sold the Lithium Ion
     Battery and the Bissell Vacuum then to the Shelter-insureds.

188. Defendants Bissell Homecare and Bissell impliedly warranted that that the Lithium Ion
     Battery and the Bissell Vacuum were merchantable and fit for the ordinary purposes for
     which the Lithium Ion Battery would be used (including being used in conjunction with each
     other).

189. Defendants Bissell Homecare’s and Bissell’s conduct as described herein constitutes breach
     of the implied warranty of merchantability in violation of section § 47-2-314 of the
     Tennessee Code since the Lithium Ion Battery and the Bissell Vacuum marketed, distributed,
     and/or sold by Defendants Bissell Homecare and Bissell were not merchantable at the time
     of sale due to Defendants Bissell Homecare’s and Bissell’s misbranding, concealment, non-
     disclosure, and failure to warn of its dangerous propensities when used in an ordinary and
     foreseeable manner (including being used in conjunction with each other).

190. Defendants Bissell Homecare and Bissell breached the warranty implied in the contract for
     the sale of the Lithium Ion Battery and the Bissell Vacuum because each:

       a)      Did not pass without objection in the trade under the contract description;

       b)      Was not fit for the ordinary purposes for which it was to be used;

       c)      Was not adequately labeled; and,

       d)      Did not conform to the promises or affirmations of fact made by Defendants Bissell
               Homecare and Bissell.



                                                31

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 31 of 33 PageID #: 31
191. As a direct and proximate result of one or more of the foregoing negligent acts and/or
     omissions of Defendants Bissell Homecare and Bissell, the Lithium Ion Battery and the
     Bissell Vacuum utilized by the Shelter-insureds was not merchantable nor was they fit for
     the ordinary purposes for which such goods are used, which directly or proximately caused
     or contributed to cause Shelter-insureds suffered real and personal property damage.

192. Defendants Bissell Homecare’s and Bissell's conduct was performed maliciously,
      intentionally, fraudulently, and/or recklessly, and showed complete indifference to, or
      conscious disregard for, the safety of others, justifying the imposition of punitive damages
      in an amount sufficient to punish Defendants and to deter Defendants Bissell Homecare and
      Bissell and others from like conduct in the future.

     WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants Bissell
Homecare and Bissell for a reasonable sum of damages as will fairly and justly compensate for
damages incurred, for punitive damages in such a sum as will serve to punish Defendants and deter
Defendants and others from engaging in like conduct in the future, for his costs incurred herein,
and for such other and further relief as the Court deems just and proper under the circumstances.

                                    CONDITIONS PRECEDENT

193. All conditions precedent to brining this lawsuit have been performed or waived.

                                       RELIEF REQUESTED

194. Wherefore, Shelter respectfully requests that it be awarded actual damages in excess of
      $75,000.00 because of the defendants’ actionable conduct, in addition to pre- and post-
      judgment interest, court costs, and any additional sums this Court deems appropriate.

                             PLAINTIFF DEMANDS A TRIAL BY JURY




                                                32

    Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 32 of 33 PageID #: 32
Dated: September 21, 2020          Respectfully submitted,
                                   SPICER RUDSTROM, PLLC


                                   By: __s/ Darrick L. O’Dell___________________
                                          Darrick L. O’Dell (BPR 26883)
                                          414 Union Street, Suite 1700
                                          Nashville, Tennessee 37219
                                          Phone: 615-259-9080
                                          Fax: 615-259-1522
                                          Email: dlo@spicerfirm.com

                                          Attorney for Plaintiff Shelter Mutual
                                          Insurance Company

                                   GALANIS, POLLACK, JACOBS, AND JOHNSON, S.C.


                                   By: __s/ Aaron D. Plamann                    ___
                                          Aaron D. Plamann (WB 1055157)
                                          839 North Jefferson Street, Suite 200
                                          Milwaukee, Wisconsin 53202
                                          Phone: 414-271-5400
                                          Fax: 414-271-5571
                                          Email: aplamann@gpjlaw.com

                                          Pro Hac Vice Admission To Be Requested
                                          Attorney for Plaintiff Shelter Mutual
                                          Insurance Company




                                     33

   Case 3:20-cv-00813 Document 1 Filed 09/21/20 Page 33 of 33 PageID #: 33
